Citation Nr: 1326988	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In May 2013, the Board remanded the claim for additional development.  As discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has not had a psychiatric disability at any time during the appeal.


CONCLUSION OF LAW

An acquired psychiatric disability, claimed as anxiety disorder and depressive disorder, was not incurred in service; nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, an October 2008 letter, sent prior to the decision on appeal, provided notice regarding what information and evidence is needed to substantiate his claim for service connection, including secondary service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's VA, private, and service treatment records (STRs) have been obtained.  

Pursuant to the May 2013 remand directives, the AOJ associated current VA treatment records with the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.

The Veteran was provided with VA psychiatric examinations in November 2008 and June 2011, as well as a VHA medical opinion in December 2012.  Pursuant to the May 2013 remand, he was provided with another VA psychiatric examination in June 2013.  The Board finds that the resulting VA examination report is adequate for evaluation purposes because the examiner reviewed the Veteran's medical history and records and conducted a clinical evaluation.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds that the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  D'Aries. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his claimed acquired psychiatric disability is related to service, to include as secondary to his service-connected erectile dysfunction (ED) and/or diabetes mellitus, type II.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  As this claim was filed in September 2008, the amended regulation applies. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's STRs are silent for psychiatric complaints, treatment, or diagnoses during active service.  In March 1971 a rating action denied the Veteran's claim for entitlement to service connection for "a nervous condition" because a January 1971 VA examination showed a normal nervous system evaluation, including psychiatric and personality components.  The next mention of psychiatric complaints in the record is the Veteran's November 2007 claim for anxiety disorder and depressive disorder.

VA treatment records dated from March 2002 to May 2013 are silent for psychiatric complaints, diagnoses, or treatment.  In February 2006, February 2013, and May 2013, his mood/affect was specifically noted not to be depressed or anxious.

The November 2008 VA psychiatric examiner noted that there was no evidence of any psychiatric treatment or medications in the claims file.  The Veteran reported that his ED had caused some problems in his marriage, which had been more severe in the past.  He stated that several years ago, due to marital problems, he had some suicidal thoughts, but these ideas disappeared after he began to attend his church again.  The examiner noted adequate social functioning and adjustment and full-time employment that was unaffected by any mental conditions.  After a thorough in-person examination and record review, the 2008 VA examiner diagnosed a Partner Relational Problem.  She elaborated that there was no evidence of psychiatric symptoms or treatment in relation to the Veteran's service-connected diabetes mellitus.  While the Veteran had mentioned conflicts in the marriage due to ED, he also acknowledged marital conflicts due to other factors, including his job, irregular work hours, and the individuals' own characters and attitudes after their children left home.  He concluded that the Veteran's Partner Relational Problem was not directly due to or secondary to his diabetes mellitus.

An August 2009 private treatment record from a Dr. O stated that the Veteran was experiencing emotional changes due to his diabetic condition and related limitations on his daily activities.  Specifically, because of his impotence, he experienced frustration, irritability, sleep problems, anxiety, depressed mood, decreased interest in some activities, fatigue or low energy, decreased concentration, and crying spells.  However, Dr. O did not diagnose the Veteran with any psychiatric disability disorder or prescribe any treatment.

The July 2011 VA psychiatric examiner also diagnosed Partner Relational Problem after a thorough examination and record review.  The examiner noted that the Veteran did not have combat experience and denied suicidal ideation.  The Veteran reported symptoms of ED off and on for three to four years, sudden fear when hearing helicopters for the last 40 years, easy awakening five to six times a week for four years, and depressed mood several times a week for four years.  His mood was depressed at the examination, but the examiner found that his psychiatric symptoms were not severe enough to interfere with occupational and social functioning.  The examiner opined that the Veteran does not have a mental condition that is related to his military service.  He explained that in addition to never requiring or being treated for a mental disorder during or after his military service, the Veteran's "depressed mood is in reaction to ED and marital problems and does not constitute by itself a mental disorder."  

In August 2012 the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  A VA psychiatrist submitted the requested opinion in December 2012 based on a review of the record.  He noted that the Veteran has not been diagnosed with an actual anxiety or depressive mood disorder.  He explained that, according to the Diagnostic and Statistical Manual of Mental Disorders, 4th Ed Transitional (DSM-IV-TR), the diagnosis of Partner Relational Problem is a "V" diagnostic code.  He stated that V codes are used to denote that the focus of clinical attention of an appointment is a relational problem.  "Being assigned a V code does not automatically determine or designate that a person has a mental illness/disorder.  V codes do not designate a primary diagnosis and are used to identify conditions other than disease or injury that may influence present or future care."  The VHA specialist stated that, generally, it is possible to have depression and/or anxiety from a relationship problem or chronic medical illness.  However, he agreed with the 2011 VA examiner's opinion that the presence of a depressed or anxious mood does not alone constitute a mental disorder.  The VHA specialist noted the absence of any actual psychiatric disorder diagnosis or treatment in the record.  He acknowledged Dr. O's report of symptoms but noted that she did not diagnose the Veteran with any disorder or refer him for any treatment plan, including medication.  Based on the foregoing, the VHA specialist concluded that the Veteran does not have a diagnosed psychiatric disorder/disability.

In January 2013, the Veteran submitted a one-page document from private psychiatrist Dr. J, dated December 2012.  Dr. J. stated that while in Vietnam, the Veteran was under fire on several occasions and saw a lot of dead and wounded.  He wrote that since Vietnam the Veteran has suffered "recurrent nightmares of traumatic war experiences, with around the clock anxiety, fearfulness, overvigilant startle reactions, death wishes, [and] suicidal ideation."  Dr. J. included a quote from the Veteran:

I do not forget Vietnam.  I have thought about killing myself to end everything.  Rain, noises, rivers and tall grass, thunder, fog, banana plantations take me to Vietnam.  I cannot get it out of my head.  I don't have erections.  I sleep alone.  I threw the [illegible] at my wife in a nightmare.  I don't sleep well.  I get up to look out the window expecting the enemy.

Dr. J diagnosed PTSD and major depression and concluded,

Far beyond any reasonable doubt all [the Veteran's] conditions are directly related and due to his active duty in the Vietnam war.  Patient has no healthy nor industrial capabilities.  Overall prognosis is extremely poor.  He represent[s] a real suicidal risk[;] substantial improvement will not occur.  Conditions are all chronic and permanent in nature.

There are no other records from Dr. J. or any indication of whether he reviewed the Veteran's records and/or examined the Veteran in person.

The June 2013 VA psychiatric examiner reviewed all the evidence of record and examined the Veteran.  He diagnosed Partner Relational Problem (code V61.10), and elaborated, echoing the VHA specialist: "although included in the DSM-IV, V codes are not technically mental disorders."  He opined that a mental condition had been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The Veteran reported working as a cook in Vietnam and stated that the death of a friend in Vietnam greatly affected him emotionally.  He first sought psychiatric treatment in 2012 with Dr. J...  The Veteran brought Dr. J's December 2012 document to the VA examination.  On examination, he presented no psychiatric symptoms and denied suicidal ideation, though his judgment and insight were poor.  The 2013 VA examiner concluded that the Veteran's diagnosed Partner Relational Problem is not related to his military service, and the Veteran does not have any other mental disorder related to service.  He reasoned that the Veteran did not seek psychiatric treatment until 2013, 43 years after service, that "[h]e has lived a normal life since discharge, continued working and has not had noticeable disruption in social or occupational endeavors."  The only treatment was with Dr. J, who diagnosed PTSD and major depression.  However, the VA examiner noted that Dr. J provided no rationale showing how he arrived at his diagnoses, mentioned no treatment, and the Veteran has not had additional treatment follow-ups since December 2012.

In summary, all three VA examiners and the VHA specialist diagnosed the Veteran with the psychiatric "V code" of Partner Relational Problem.  As explained by the VHA specialist and the 2013 VA examiner, this is not a primary diagnosis or technically a diagnosis of mental disorder.  The 2011 and 2013 VA examiners and the VHA specialist concluded that the Veteran does not have a diagnosed mental disorder.  The opinions of the VA examiners and the VHA specialist were all based on a review of the record, an examination of the Veteran (with the exception of the VHA opinion), and contain fully articulated rationales supporting their conclusions.  Thus the Board finds them greatly probative.

Dr. J diagnosed PTSD and major depression in a December 2012 document.  A diagnosis rendered at any time during the pendency of the appeal must be considered evidence of a current disability in support of the Veteran's claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as noted by the 2013 VA examiner, Dr. J provided no rationale for his opinions, or supporting data for his diagnoses.  He does not appear to have reviewed the record and it is unclear whether he examined the Veteran in person.  

Moreover, many statements made by Dr. J are inconsistent with the other evidence of record.  For example, he cites several combat details but nowhere else in the record does the Veteran mention any combat experience and in July 2011 he denied being in combat.  He also describes the Veteran as a suicide risk, but the Veteran denied suicidal ideation and intent at all of his other examinations, and in VA treatment records dated February 2004, January 2010, March 2011, June 2012, February 2013, and May 2013.  He told the 2008 VA examiner that in the past he had suicidal thoughts due to marital problems, but that this symptom had resolved.  Dr. J also stated that the Veteran has no "industrial capabilities," but the Veteran has been employed full time throughout the course of the appeal.  Moreover, all of the VA examiners found that the Veteran's mental condition does not affect his occupational function.  Thus, Dr. J's diagnoses and opinion appear to be based on inadequate factual premises, are not fully articulated, and are not supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez; Stefl; McLendon.  Therefore, the Board finds that the opinion of Dr. J is not probative.  

The June 2013 VA examination and resulting medical opinion considered the discrepancies between the competing medical opinions of record.  See Romanowsky v. Shinseki, No. 11-3272, 2013 WL 3455655 (Vet. App. July 10, 2013).  Based on his own examination and record review, the 2013 VA examiner rejected Dr. J's diagnosis as incorrect and unsupported by rationale or objective data.  He agreed with the diagnoses of the other VA examiners and the VHA specialist, and provided a rationale for his conclusions.  

Finally, the Veteran contends on his own behalf that he has been diagnosed with anxiety disorder and depressive disorder.  In certain situations a Veteran is competent to provide a diagnosis of a simple condition; however, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran does not possess the medical knowledge to diagnose psychiatric disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, anxiety and depressive disorders fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Here, while the Veteran is competent to describe his psychiatric symptoms, the Board accords his statements regarding his diagnosis little probative value as he is not competent to opine on such a complex medical question.  In contrast, the VA examiners and VHA specialist took into consideration all the relevant facts in providing a diagnosis and opinion, to include the Veteran's history, current medical condition, STRs, and medical records.  Therefore, the Board accords greater probative weight to the opinions of the VA examiners and VHA specialist.

The Board finds that while Dr. J diagnosed the Veteran with PTSD and major depression during the appeal period, the preponderance of the evidence shows no psychiatric disability at any point during the appeal.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the claims for service connection for an acquired psychiatric disability must be denied because the preponderance of the evidence of record is against a finding that the Veteran has any diagnosed psychiatric disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for an acquired psychiatric disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


